 



Exhibit 10.52
SECOND AMENDMENT TO LEASE
(Mission Ridge)
     THIS SECOND AMENDMENT TO LEASE (“Second Amendment”) is made and entered
into as of the 13th day of December, 2007, by and between MISSION RIDGE
ASSOCIATES LLC, a Delaware limited liability company (“Landlord”), and ENSIGN
FACILITY SERVICES, INC., a Nevada corporation (“Tenant”).
R E C I T A L S:
     A. Landlord and Tenant, entered into that certain Office Lease dated as of
August 28, 2003 (the “Lease”), as amended by that certain First Amendment to
Lease Agreement dated January 15, 2004, whereby Landlord leased to Tenant and
Tenant leased from Landlord certain office space located in that certain
building located and addressed at 27101 Puerta Real, Mission Viejo, California
92691 (the “Building”).
     B. By this Second Amendment, Landlord and Tenant desire to expand the
Premises and to otherwise modify the Lease as provided herein.
     C. Unless otherwise defined herein, capitalized terms as used herein shall
have the same meanings as given thereto in the Lease.
     NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
A G R E E M E N T:
     1. The Premises. Landlord and Tenant hereby agree that pursuant to the
Lease, Landlord currently leases to Tenant and Tenant currently leases from
Landlord that certain office space in the Building containing 15,920 rentable
(14,242 usable) square feet located on the fourth (4th) floor of the Building
and commonly known as Suite 450 (the “Original Premises”), as further described
in the Lease.
     2. Expansion of the Premises. Effective as of the Expansion Effective Date
(defined below), the “Premises”, as defined in the Lease, is increased to
approximately 20,719 rentable square feet on the fourth (4th) floor of the
Building by the addition of space containing approximately 4,799 rentable (4,280
usable) square feet described as Suite Nos. 460 and 470 on the fourth (4th)
floor of the Building as shown on Exhibit A attached hereto (the “Expansion
Space”). From and after the Expansion Effective Date, the Original Premises and
the Expansion Space, collectively, shall be deemed the Premises, as defined in
the Lease and as used herein. The Lease Term for the Expansion Space shall
commence on the Expansion Effective Date and end on the Lease Expiration Date.
The Expansion Space is subject to all the terms and conditions of the Lease
except as expressly modified herein and except that Tenant shall not be entitled
to receive any allowances, abatements or other financial concessions granted
with respect to the Original Premises unless such concessions are expressly
provided for herein with respect to the Expansion Space.

  2.1   The Expansion Effective Date shall be the later to occur of
(i) January 1, 2008 (“Target Expansion Effective Date”), and (ii) the date upon
which the Tenant Improvements (as

 



--------------------------------------------------------------------------------



 



      defined in the “Tenant Work Letter” attached as Exhibit B hereto) in the
Expansion Space have been substantially completed; provided, however, that if
Landlord shall be delayed in substantially completing the Tenant Improvements in
the Expansion Space as a result of the occurrence of a Tenant Delay (defined
below), then, for purposes of determining the Expansion Effective Date, the date
of substantial completion shall be deemed to be the day that said Tenant
Improvements would have been substantially completed absent any such Tenant
Delay(s). A “Tenant Delay” means any act or omission of Tenant or its agents,
employees, vendors or contractors that actually delays substantial completion of
the Tenant Improvements, including, without limitation, the following:

  2.1.1   Tenant’s failure to furnish information or approvals within any time
period specified in the Lease or this Second Amendment, including the failure to
prepare or approve preliminary or final plans by any applicable due date;    
2.1.2   Tenant’s selection of equipment or materials that have long lead times
after first being informed by Landlord that the selection may result in a delay;
    2.1.3   Changes requested or made by Tenant to previously approved plans and
specifications;     2.1.4   The performance of work in the Expansion Space by
Tenant or Tenant’s contractor(s) during the performance of the Tenant
Improvements; or     2.1.5   If the performance of any portion of the Tenant
Improvements depends on the prior or simultaneous performance of work by Tenant,
a delay by Tenant or Tenant’s contractor(s) in the completion of such work.

      The Expansion Space shall be deemed to be substantially completed on the
date that Landlord reasonably determines that all Tenant Improvements have been
performed (or would have been performed absent any Tenant Delays), other than
any details of construction, mechanical adjustment or any other matter, the
noncompletion of which does not materially interfere with Tenant’s use of the
Expansion Space. The adjustment of the Expansion Effective Date and,
accordingly, the postponement of Tenant’s obligation to pay rent on the
Expansion Space shall be Tenant’s sole remedy and shall constitute full
settlement of all claims that Tenant might otherwise have against Landlord by
reason of the Expansion Space not being ready for occupancy by Tenant on the
Target Expansion Effective Date.     2.2   In addition to the postponement, if
any, of the Expansion Effective Date as a result of the applicability of
Section 2.1 of this Second Amendment, the Expansion Effective Date shall be
delayed to the extent that Landlord fails to deliver possession of the Expansion
Space for any other reason (other than Tenant Delays), including but not limited
to, holding over by prior occupants. Any such delay in the Expansion Effective
Date shall not subject Landlord to any liability for any loss or damage
resulting therefrom. If the Expansion Effective Date is delayed, the Lease
Expiration Date shall not be similarly extended.

     3. Monthly Base Rent. Notwithstanding anything to the contrary in the
Lease, as of the Expansion Effective Date, Tenant shall pay, in accordance with
the provisions of this Section 3 (but subject to Section 4 below), monthly Base
Rent for the Expansion Space as follows:

2



--------------------------------------------------------------------------------



 



                              Monthly Base Rent Per             Rentable Square
Foot Months   Monthly Base Rent   of Premises
Expansion Effective Date -12
  $ 14,157.05     $ 2.95  
13-Lease Expiration Date
  $ 14,588.96     $ 3.04  

     Landlord and Tenant acknowledge that the foregoing schedule is based on the
assumption that the Expansion Effective Date is the Target Expansion Effective
Date. If the Expansion Effective Date is other than the Target Expansion
Effective Date, the schedule set forth above with respect to the payment of any
installment(s) of monthly Base Rent for the Expansion Space shall be
appropriately adjusted on a per diem basis to reflect the actual Expansion
Effective Date, and the actual Expansion Effective Date shall be set forth in a
confirmation letter to be prepared by Landlord.
     4. Base Rent Abatement. Notwithstanding anything above to the contrary and
provided that the Tenant faithfully performs all of the terms and conditions of
the Lease (as modified by this Second Amendment), Landlord hereby agrees to
abate Tenant’s obligation to pay Tenant’s monthly Base Rent for the first (1st)
full month following the Expansion Effective Date. During such abatement period,
Tenant shall still be responsible for the payment of all other monetary
obligations under the Lease (as modified by this Second Amendment). In the event
of a default by Tenant under the terms of the Lease (as modified by this Second
Amendment) that results in early termination pursuant to the provisions of
Article 19 of the Lease, then as a part of the recovery set forth in Article 19
of the Lease, Landlord shall be entitled to the recovery of the monthly Base
Rent that was abated under the provisions of this Section 4.
     5. Tenant’s Share of Operating Expenses, Tax Expenses and Utilities Costs;
Base Year. Notwithstanding anything to the contrary in the Lease, for the period
commencing with the Expansion Effective Date and ending on the Lease Expiration
Date, Tenant’s Share for the Expansion Space is 4.14%. Tenant’s Share for the
Expansion Space and the Original Premises is, collectively, 17.86%. The Expense
Base Year and the Utilities Base Year for the Expansion Space shall be the
calendar year of 2008.
     6. Parking. In addition to the parking passes to which Tenant is entitled
under the Lease, Tenant shall be entitled to four (4) parking passes for every
1,000 usable square foot of the Expansion Space. Tenant’s use of such parking
passes shall be in accordance with, and subject to, all provision of Article 23
of the Original Lease. In addition, Tenant shall be responsible at all times for
the full amount of any taxes imposed by any governmental authority in connection
with the rental of such parking passes by Tenant or the use of the parking
facilities by Tenant.
     7. Improvements to the Expansion Space. Tenant hereby agrees to accept the
Expansion Space in its “AS-IS” condition. Tenant hereby acknowledges that
Landlord shall not be obligated to provide or pay for any improvement work or
services related to the improvement of the Expansion Space, except as may be
expressly provided otherwise in this Second Amendment. Landlord shall perform
improvements to the Expansion Space in accordance with the terms of Exhibit B
attached hereto. Tenant also acknowledges that Landlord has made no
representation or warranty regarding the condition of the Expansion Space.
     8. Brokers. Each party represents and warrants that it has had no dealings
with any real estate broker, agent or finder in connection with the Expansion
Space except for the Staubach Company (“Broker”) with this Second Amendment.
Tenant further represents and warrants to Landlord that

3



--------------------------------------------------------------------------------



 



Tenant will not receive (i) any portion of any potential brokerage commission or
finder’s fee payable to Broker in connection with this lease or (ii) any other
form of compensation or incentive from Broker with respect to this Second
Amendment. Broker will receive a commission from Landlord, should an amendment
be fully executed by Landlord and Tenant, equal to four (4%) percent of the
total lease consideration. Each party further agrees to defend, indemnify and
hold harmless the other party from and against any claim for commission or
finder’s fee by any entity (other than Broker and the Grubb & Ellis Company) who
claims or alleges that they were retained or engaged by the first party or at
the request of such party in connection with this Second Amendment.
     9. Defaults. Tenant hereby represents and warrants to Landlord that, as of
the date of this Second Amendment, Tenant is in full compliance with all terms,
covenants and conditions of the Lease and that there are no breaches or defaults
under the Lease by Landlord or Tenant, and that Tenant knows of no events or
circumstances which, given the passage of time, would constitute a default under
the Lease by either Landlord or Tenant.
     10. Signing Authority. Tenant hereby represents and warrants that Tenant is
a duly formed and existing entity qualified to do business in the State of
California and that Tenant has full right and authority to execute and deliver
this Second Amendment and that each person signing on behalf of Tenant is
authorized to do so. Tenant hereby represents and warrants that neither Tenant,
nor any persons or entities holding any legal or beneficial interest whatsoever
in Tenant, are (i) the target of any sanctions program that is established by
Executive Order of the President or published by the Office of Foreign Assets
Control, U.S. Department of the Treasury (“OFAC”); (ii) designated by the
President or OFAC pursuant to the Trading with the Enemy Act, 50 U.S.C. App. §
5, the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701-06, the
Patriot Act, Public Law 107-56, Executive Order 13224 (September 23, 2001) or
any Executive Order of the President issued pursuant to such statutes; or
(iii) named on the following list that is published by OFAC: “List of Specially
Designated Nationals and Blocked Persons.” If the foregoing representation is
untrue at any time during the Extended Lease Term, a default under the Lease
will be deemed to have occurred, without the necessity of notice to Tenant.
     11. Guaranty. At Landlord’s option, this Second Amendment shall be of no
force and effect unless and until accepted in writing by any guarantors of the
Lease, who by signing that certain Reaffirmation of Guaranty of Lease, dated on
or about the date hereof, shall agree that their guaranty shall apply to the
Lease as amended herein, unless such requirement is waived by Landlord in
writing.
     12. No Further Modification. Except as set forth in this Second Amendment,
all of the terms and provisions of the Lease shall remain unmodified and in full
force and effect.
     13. ERISA. To satisfy compliance with the Employee Retirement Income
Security Act of 1974, as amended, Tenant represents and warrants to Landlord and
The Prudential Insurance Company of America, a New Jersey corporation
(“Prudential”), that:
               (a) Tenant is not an “employee benefit plan” (as that term is
defined in Section 3(3) of ERISA); and
               (b) Tenant is not acquiring an interest in the Expansion Space as
a plan asset subject to ERISA but for Tenant’s own investment account; and
               (c) Tenant is not an “affiliate” of Prudential as defined in
Section IV(b) of PTE 90-1;

4



--------------------------------------------------------------------------------



 



               (d) Tenant is not a “party in interest” (as that term is defined
in Section 3(14) of ERISA) to the Virginia Retirement System; and
               (e) Tenant agrees to keep the identity of the Virginia Retirement
System confidential, except to the extent that Tenant may be required to
disclose such information as a result of (i) legal process, or (ii) compliance
with ERISA or other Laws governing Tenant’s operations.
     14. Limitation of Liability. Redress for any claim against Landlord under
the Lease and this Second Amendment shall be limited to and enforceable only
against and to the extent of Landlord’s interest in the Building. The
obligations of Landlord under the Lease are not intended to and shall not be
personally binding on, nor shall any resort be had to the private properties of,
any of its trustees or board of directors and officers, as the case may be, its
investment manager, the general partners thereof, or any beneficiaries,
stockholders, employees, or agents of Landlord or the investment manager.
     IN WITNESS WHEREOF, this Second Amendment has been executed as of the day
and year first above written.

                      “Landlord”:   MISSION RIDGE ASSOCIATES LLC,
a Delaware limited liability company
 
                    By:   Legacy Partners Commercial, L.P.,
a California limited partnership,
as Manager and Agent for Owner    
 
                        By:   Legacy Partners Commercial, Inc.,
General Partner
 
               
 
          By:   /s/ Debra Smith
 
               
 
              Debra Smith
 
          Its:   Executive Vice President

                  “Tenant”:   ENSIGN FACILITY SERVICES, INC., a Nevada
corporation
 
                    By:   /s/ Christopher R. Christensen                  
 
      Name:   Christopher R. Christensen    
 
               
 
      Its:   President & CEO    
 
               
 
               

5



--------------------------------------------------------------------------------



 



EXHIBIT A — OUTLINE AND LOCATION OF EXPANSION SPACE
attached to and made a part of the Amendment dated as of December 13, 2007,
between
MISSION RIDGE ASSOCIATES LLC, a Delaware limited liability company (“Landlord”),
and
ENSIGN FACILITY SERVICES, INC., a Nevada corporation (“Tenant”)
     This Exhibit A is intended only to show the general layout of the Expansion
Space as of the beginning of Expansion Effective Date. It does not in any way
supersede any of Landlord’s rights set forth in the Lease with respect to
arrangements and/or locations of public parts of the Building and changes in
such arrangements and/or locations. It is not to be scaled; any measurements or
distances shown should be taken as approximate.

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B — TENANT WORK LETTER
attached to and made a part of the Amendment dated as of December 13, 2007,
between
MISSION RIDGE ASSOCIATES LLC, a Delaware limited liability company (“Landlord”),
and
ENSIGN FACILITY SERVICES, INC., a Nevada corporation (“Tenant”)
     As used in this Exhibit B, the “Premises” shall be deemed to mean the
Expansion Space, as defined in the Second Amendment to which this Exhibit B is
attached.
1. Landlord shall perform improvements to the Premises substantially in
accordance with the plans prepared by Hattox Design Group, dated ___, and
attached hereto as Exhibit B-1 (the “Plans”). The improvements to be performed
by Landlord in accordance with the Plans are hereinafter referred to as the
“Tenant Improvements.” It is agreed that construction of the Tenant Improvements
will be completed at Landlord’s sole cost and expense (subject to the terms of
Section 2 below) using Building standard methods, materials and finishes.
Landlord shall enter into a direct contract for the Tenant Improvements with a
general contractor selected by Landlord. In addition, Landlord shall have the
right to select and/or approve of any subcontractors used in connection with the
Tenant Improvements. Landlord’s supervision or performance of any work for or on
behalf of Tenant shall not be deemed a representation by Landlord that such
Plans or the revisions thereto comply with applicable insurance requirements,
building codes, ordinances, laws or regulations, or that the improvements
constructed in accordance with the Plans and any revisions thereto will be
adequate for Tenant’s use, it being agreed that Tenant shall be responsible for
all elements of the design of Tenant’s Plans (including, without limitation,
compliance with law, functionality of design, the structural integrity of the
design, the configuration of the Premises and the placement of Tenant’s
furniture, appliances and equipment).
2. If Tenant shall request any revisions to the Plans, Landlord shall have such
revisions prepared at Tenant’s sole cost and expense and Tenant shall reimburse
Landlord for the cost of preparing any such revisions to the Plans, plus any
applicable state sales or use tax thereon, upon demand. Promptly upon completion
of the revisions, Landlord shall notify Tenant in writing of the increased cost
in the Tenant Improvements, if any, resulting from such revisions to the Plans.
Tenant, within one business day, shall notify Landlord in writing whether it
desires to proceed with such revisions. In the absence of such written
authorization, Landlord shall have the option to continue work on the Premises
disregarding the requested revision. Tenant shall be responsible for any Tenant
Delay in completion of the Premises resulting from any revision to the Plans. If
such revisions result in an increase in the cost of Tenant Improvements, such
increased costs, plus any applicable state sales or use tax thereon, shall be
payable by Tenant upon demand. Notwithstanding anything herein to the contrary,
all revisions to the Plans shall be subject to the approval of Landlord.
3. These Exhibits B and B-1 shall not be deemed applicable to any additional
space, other than the Expansion Space contemplated by this Amendment, added to
the Premises at any time or from time to time, whether by any options under the
Lease, as amended hereby, or otherwise, or to any portion of the original
Premises or any additions to the Premises in the event of a renewal or extension
of the original Term of the Lease, whether by any options under the Lease or
otherwise, unless expressly so provided in the Lease or any amendment or
supplement to the Lease.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

B-1



--------------------------------------------------------------------------------



 



EXHIBIT B-1 — PLANS
attached to and made a part of the Amendment dated as of December 13, 2007,
between
MISSION RIDGE ASSOCIATES LLC, a Delaware limited liability company (“Landlord”),
and
ENSIGN FACILITY SERVICES, INC., a Nevada corporation (“Tenant”)

B-2



--------------------------------------------------------------------------------



 



REAFFIRMATION OF
GUARANTY OF LEASE
     THIS REAFFIRMATION OF GUARANTY OF LEASE dated as of December 13, 2007 is
made by The Ensign Group, Inc., a Delaware corporation (“Guarantor”) with
respect to that certain Guaranty of Lease dated as of August 29, 2003 (the
“Guaranty”) by Guarantor in favor of MISSION RIDGE ASSOCIATES LLC, a Delaware
limited liability company (“Lessor”) with respect to that certain Lease
Agreement dated August 28, 2003 by and between Mission as “Lessor” and ENSIGN
FACILITY SERVICES, INC., a Nevada corporation (“Lessee”), as Lessee (as the same
may have been amended, supplemented or otherwise modified from time to time, the
“Lease”), covering certain office space located in Mission Viejo, California, as
more particularly described in the Lease.
RECITALS
     WHEREAS, Lessor and Lessee desire to amend the Lease upon certain terms and
conditions more fully set forth in that certain Second Amendment to Lease of
even date herewith (the “Amendment”); and
WHEREAS, the Amendment is not effective until Guarantor reaffirms the Guaranty;
     NOW THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt and sufficiency of which the Guarantor
hereby acknowledges, Guarantor hereby agrees:
REAFFIRMATION
     AS A MATERIAL and necessary inducement to Lessor to fulfill its obligations
with respect to the Amendment, Guarantor hereby unconditionally and irrevocably
reaffirms the Guaranty on the same terms and conditions as set forth therein and
confirms that Guarantor’s obligations under the Guaranty shall and do extend to
Lessee’s obligations under the Amendment, including but not limited to the
payment of rent and all other sums now or hereafter becoming due or payable
under the Lease, as amended by the Amendment.
     EXECUTED as of this 13th day of December, 2007.

            THE ENSIGN GROUP, INC.,
a Delaware corporation
      By:   /s/ Alan J. Norman         Alan J. Norman         Chief Financial
Officer     

                  By:   /s/ Gregory K. Stapley         Gregory K. Stapley      
  Vice President     

